Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1, 3, 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being patentable over Itano (US 20180324526) in view of Lee (US 20180343532). 
As to Claim 1, Itano teaches a diaphragm structure for an audio signal output device (abstract, Figures 2 and 3), the diaphragm structure comprising: a film substrate comprising a first surface and a second surface opposite to the first surface, [0021] loudspeaker diaphragm 100 includes resin 101 and hollow glass member particles 102 depressively disposed in resin 101; a polymer fiber structure combined with the first surface of the film substrate Loudspeaker diaphragm 100 is formed such that a material prepared by mixing hollow glass member particles 102 into a pelletized resin raw material is melted and injection molded. Loudspeaker diaphragm 100 may have a three-dimensional shape such as a cone shape [0022]; and regarding the following: a thin film metallic glass formed on at least a part of the second surface of the film substrate, Itano teaches hollow glass member particles 102 forms a filler for adjusting physical properties, such as density and rigidity, of loudspeaker diaphragm 100 made of resin. Hollow glass member particles 102 are contained in resin 101 of loudspeaker diaphragm 100, whereby the weight of loudspeaker diaphragm 100 can be reduced, and the rigidity of loudspeaker diaphragm 100 can be improved. In addition, loudspeaker diaphragm 100 can be made thinner, as compared to a configuration where pores are formed in loudspeaker diaphragm 100 by means of foaming, and therefore, the weight can further be reduced.[0024] Itano does not explicitly teach “ metallic glass”. However, Lee in related field (speaker diaphragm) teaches on [0014] acoustic diaphragm (3) according to the embodiment comprises: a cone (31) and a surround (32). The surround (32) is mounted around the cone (31), and an amorphous titanium-zirconium film is formed on a cone (31) substrate, a surround (32) substrate, or both of the substrates. An example of the amorphous titanium-zirconium film is but not limited to a zirconium-titanium-iron metallic glass, a titanium-zirconium-boron metallic glass, a titanium-zirconium-boron-nitrogen metallic glass, a titanium-tungsten-zirconium metallic glass, a zirconium-titanium-iron diamond-like film, or a titanium-tungsten-zirconium diamond-like film. It is noted the term, “metallic glass” and the term "amorphous film" are used synonymously and refer to a film having metal atoms therein . It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the composite diaphragm structure as taught by Itano with the composite diaphragm structure of Lee having a metallic glass film to provide adjust the physical properties of the diaphragm such as high stiffness, low specific density or high internal damping. See at least Lee on [0012] and Itano on [0024].
As to Claim 3, Itano in view of Lee teaches the limitations of Claim 1, and wherein the film substrate further comprises a dome and an outer edge around the dome, the dome is protruded from the second surface, and the thin film metallic glass is formed on the dome, Lee teaches on [0013] and dust-proof membrane (5) partially or fully covers the acoustic diaphragm (3) so that dust particles can't adhere to the acoustic diaphragm (3) to preserve the sound reality. [0014] as shown in FIG. 2, the acoustic diaphragm (3) according to the embodiment comprises: a cone (31) and a surround (32). The surround (32) is mounted around the cone (31), and an amorphous titanium-zirconium film is formed on a cone (31) substrate, a surround (32) substrate, or both of the substrates.

As to Claim 4, Itano in view of Lee teaches the limitations of Claim 3, and wherein the thin film metallic glass is formed on the dome and the outer edge, an amorphous titanium-zirconium film is formed on a cone (31) substrate, a surround (32) substrate, or both of the substrates. Lee on [0014].
As to Claim 5, Itano in view of Lee teaches the limitations of Claim 1, and wherein the thin film metallic glass comprises an iron-based metallic glass material, a zirconium-based metallic glass material or a copper-based metallic glass material, Lee teaches on [0015], the amorphous titanium-zirconium film is a zirconium-titanium-iron metallic glass. Also see [0016]-[0020]. 
As to Claim 9, Itano in view of Lee teaches the limitations of Claim 1, and regarding the following: wherein the thin film metallic glass has a thickness of 250 nm to 10 mm, Lee teaches [0007] the film composition and its ratio can impart various properties to the acoustic diaphragm, e.g. a high stiffness, a low specific density, or a high internal damping. When the acoustic diaphragm is mounted in a speaker, the sound distortion of the speaker can't appear. Itano in view of Lee does not explicitly teach thin film metallic glass has a thickness of 250 nm to 10 mm. However, it would have been obvious to one of ordinary skill in the art to select a desired thickness of the film coating to achieve the desired stiffness, density and damping qualities of the diaphragm. 
As to Claim 10, Itano in view of Lee teaches the limitations of Claim 1, and regarding the following: having a rigidity of 34 N/m to 36 N/m, Lee teaches [0007] the film composition and its ratio can impart various properties to the acoustic diaphragm, e.g. a high stiffness, a low specific density, or a high internal damping. When the acoustic diaphragm is mounted in a speaker, the sound distortion of the speaker can't appear. Itano in view of Lee does not explicitly teach thin film metallic glass having a rigidity of 34 N/m to 36 N/m. However, it would have been obvious to one of ordinary skill in the 
2.	Claim 2 is rejected under 35 U.S.C. 103 as being patentable over Itano (US 20180324526) in view of Lee (US 20180343532) in view of Guo (US 20170289689).
As to Claim 2, Itano in view of Lee teaches the limitations of Claim 1, and regarding the following: wherein a metallic glass target is deposited on the second surface of the film substrate by magnetron sputtering to form the thin film metallic glass, Lee teaches on [0023] metallic glass is a film that is deposited on the diaphragm substrate however does not explicitly teach deposition is done by magnetron sputtering method. However, various deposition techniques are well-known in the art. Guo in related field (diaphragm) teaches magnetron sputtering technology is well-known in the art. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a well-known magnetron sputtering technology with metallic glass film to use a well-known technique for surface sputtering treatment of diaphragm.
3.	Claim 14 is rejected under 35 U.S.C. 103 as being patentable over Itano (US 20180324526) in view of Lee (US 20180343532) in view of Ogura (US5744761).
As to Claim 14, Itano teaches a method of manufacturing a diaphragm structure (abstract, Figures 2 and 3), comprising: providing a film substrate comprising a first surface and a second surface opposite to the first surface, [0021] loudspeaker diaphragm 100 includes resin 101 and hollow glass member particles 102 depressively disposed in resin 101; combining a polymer fiber structure with the first surface of the film substrate Loudspeaker diaphragm 100 is formed such that a material prepared by mixing hollow glass member particles 102 into a pelletized resin raw material is melted and injection molded. Loudspeaker diaphragm 100 may have a three-dimensional shape such as a cone shape [0022]; and regarding the following: sputtering a metallic glass target on at least a part of the second surface of the film substrate to form a thin film metallic glass, Itano teaches hollow glass member particles 102 forms a filler for adjusting physical properties, such as density and rigidity, of loudspeaker diaphragm 100 made of resin. Hollow glass member particles 102 are contained in resin 101 of loudspeaker diaphragm 100, whereby the weight of loudspeaker diaphragm 100 can be reduced, and the rigidity of loudspeaker diaphragm 100 can be improved. In addition, loudspeaker diaphragm 100 can be made thinner, as compared to a configuration where pores are formed in loudspeaker diaphragm 100 by means of foaming, and therefore, the weight can further be reduced.[0024] Itano does not explicitly teach “ metallic glass”. However, Lee in related field (speaker diaphragm) teaches on [0014] acoustic diaphragm (3) according to the embodiment comprises: a cone (31) and a surround (32). The surround (32) is mounted around the cone (31), and an amorphous titanium-zirconium film is formed on a cone (31) substrate, a surround (32) substrate, or both of the substrates. An example of the amorphous titanium-zirconium film is but not limited to a zirconium-titanium-iron metallic glass, a titanium-zirconium-boron metallic glass, a titanium-zirconium-boron-nitrogen metallic glass, a titanium-tungsten-zirconium metallic glass, a zirconium-titanium-iron diamond-like film, or a titanium-tungsten-zirconium diamond-like film. It is noted the term, “metallic glass” and the term "amorphous film" are used synonymously and refer to a film having metal atoms therein . It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the composite diaphragm structure as taught by Itano with the composite diaphragm structure of Lee having a metallic glass film to provide adjust the physical properties of the diaphragm such as high stiffness, low specific density or high internal damping. See at least Lee on [0012] and Itano on [0024]. Itano in view of Lee does not explicitly teach, sputtering the metallic glass target. However, film deposition by various known techniques are well known in the art. Ogura in related field (diaphragm) teaches FIG. 4 shows an integral molding as shown in FIG. 1, which has a film 18 of a metal or alloy or diamond by vacuum deposition, sputtering or the like technique. See at least col. 8 lines 19-25. It would have been obvious to one of ordinary skill in the art to use a well-known technique for a film deposition to achieve desired surface treatment of the diaphragm. 
Allowable Subject Matter
Claims 6-8, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651